                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

XAVIER M. MILLER,                                        )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:19-cv-00564-JRS-MJD
                                                         )
CHRISTOPHER NICHOLSON, et al.                            )
                                                         )
                               Defendants.               )


  ENTRY DISMISSING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

       Plaintiff Xavier Miller is an inmate at Wabash Valley Correctional Facility. Because

Mr. Miller is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(a) to screen his complaint.

                                            I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).
                                          II. The Complaint

        The complaint names five defendants: WVCF Warden Richard Brown; Legal Liaison Mike

Ellis; Lieutenant Christopher Nicholson; Sergeant Tracey Cobb; and Sergeant Frank Busby.

Mr. Miller brings claims for injunctive relief and damages against the defendants in their

individual and official capacities. The complaint’s factual allegations, viewed in the light most

favorable to Mr. Miller, are as follow.

        On May 21, 2019, Mr. Miller set a fire at WVCF. Officers detained him in a holding cell

for six-and-a-half hours. During that time, the prison staff packed Mr. Miller’s personal property

and removed it from his cell. He returned to the empty cell at 10:00 that night, slept there, and was

moved to a different housing unit the following day.

        Before he set the fire, Mr. Miller had a television in his cell, and it worked properly. When

he arrived at his new cell, Mr. Miller asked Sergeant Busby if he would be allowed to have his

television there. Sergeant Busby responded that it was “all busted up.” Dkt. 1 at 5.

        Later, Sergeant Busby said he had confused Mr. Miller’s television with a different one. It

was not damaged, but Mr. Miller still would not be allowed to have the television in his new cell

because it did not have an electrical outlet. Id. at 5.

        Finally, Mr. Miller received a confiscation slip stating that the prison staff confiscated the

television because it was “broken and altered.” Sergeant Busby signed the confiscation slip.

        Mr. Miller filed numerous administrative grievances about the television. Responses to the

grievances were inconsistent. In one, Lieutenant Nicholson stated that no inventory records

documented damage to the television and that video was inconclusive. Dkt. 1-3. In another,

Lieutenant Nicholson said video showed the television malfunctioning the day after it was

confiscated from Mr. Miller. Dkt. 1-16.




                                                    2
       Mr. Miller alleges that Lieutenant Nicholson and Sergeant Cobb were in his cell while his

property was being packed and removed on May 21. He alleges that Warden Brown and Mr. Ellis

failed to respond properly to grievances. And he alleges that all five defendants were also

defendants in lawsuits Mr. Miller brought before May 21.

                                    III. Discussion of Claims

       Mr. Miller asserts that he is entitled to relief because the defendants retaliated against him

in violation of the First Amendment and denied him equal protection of the laws in violation of

the Fourteenth Amendment. Neither claim is plausible as alleged in his complaint.

A.     Retaliation

       Mr. Miller alleges that the defendants damaged his television in retaliation for the earlier

lawsuits he brought against them. To prevail on a First Amendment retaliation claim, a plaintiff

must show that “(1) []he engaged in activity protected by the First Amendment; (2) []he suffered

a deprivation that would likely deter First Amendment activity; and (3) the protected activity []he

engaged in was at least a motivating factor for the retaliatory action.” Archer v. Chisholm, 870

F.3d 603, 618 (7th Cir. 2017) (internal citations omitted).

       At minimum, Mr. Miller failed to allege facts to support the third element of his retaliation

claim. Retaliation requires “an indication of a causal link between the protected act and the alleged

retaliation.” Roger Whitmore’s Auto Servs. v. Lake Cnty., Ill., 424 F.3d 659, 669 (7th Cir. 2005).

“The evidence”—or, at the pleading stage, the allegations—“used to establish this element may be

either direct or circumstantial.” Woodruff v. Mason, 542 F.3d 545, 551 (7th Cir. 2008).

Circumstantial indicia of retaliatory motive might take the form of suspicious timing, a pretextual

explanation for the defendant’s conduct, or evidence that similarly situated persons were treated

differently. See Gracia v. SigmaTron Internat’l, 842 F.3d 1010, 1019–21 (7th Cir. 2016).




                                                 3
       Mr. Miller’s complaint alleges none of the above. There is no indication that, for example,

Mr. Miller’s television was damaged soon after he brought a different lawsuit, or that, around the

same time, the defendants were involved in confiscating property from other prisoners and did not

damage it. The complaint simply does not allege facts that support a reasonable inference that Mr.

Miller’s previous lawsuit against the defendants motivated them—to any degree—to damage or

deprive him of his television.

B.     Equal Protection

       Mr. Miller asserts that the defendants violated his Fourteenth Amendment right to equal

protection of the laws. “The Equal Protection Clause of the Fourteenth Amendment commands

that no State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’

which is essentially a direction that all persons similarly situated should be treated alike.” City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting U.S. Const. amend. XIV,

§ 1). “The Equal Protection Clause generally protects people who are treated differently because

of membership in a suspect class or who have been denied a fundamental right.” Cochran v. Ill.

State Toll Highway Auth., 828 F.3d 597, 601 (7th Cir. 2016). To establish a violation of the Equal

Protection Clause, the plaintiff must prove that the defendants’ actions “‘had a discriminatory

effect’ and that the defendants ‘were motivated by a discriminatory purpose.’” Alston v. City of

Madison, 853 F.3d 901, 906 (7th Cir. 2017) (quoting Chavez v. Ill. State Police, 251 F.3d 612,

635–36 (7th Cir. 2001)).

       The complaint does not allege that Mr. Miller belongs to a suspect class, nor does it allege

that the defendants discriminated against him because he belongs to a suspect class. The complaint

does not allege that the prison staff treated him different from other inmates who behaved similarly.

No allegations in the complaint support a conclusion that the defendants damaged or confiscated




                                                  4
Mr. Miller’s television based on a discriminatory purpose or that their actions had a discriminatory

effect. No equal protection claim may move forward.

                            IV. Conclusion and Further Proceedings

       For the reasons discussed in Part III, the complaint is dismissed for failure to state a claim

upon which relief may be granted.

       Mr. Miller shall have through March 2, 2020, to file an amended complaint that resolves

the deficiencies discussed in this Entry. The amended complaint must include the case number

associated with this action, no. 2:19-cv-00564-JRS-MJD. It will completely replace the original

complaint, and it will be screened pursuant to § 1915A(b), so it must include all defendants, claims,

and factual allegations Mr. Miller wishes to pursue in this action. If Mr. Miller fails to file an

amended complaint within the time provided, the Court will dismiss this action with prejudice—

and without further warning or opportunity to show cause.

       Mr. Miller’s motion to amend the complaint strictly for the purpose of adding a jury trial

demand, dkt. [6], is denied as moot. Mr. Miller may add his jury trial demand if he opts to file an

amended complaint.

       IT IS SO ORDERED.

       Date:         2/5/2020




Distribution:

XAVIER M. MILLER
201448
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838



                                                 5
